Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 24-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 12, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilk (US 2002/0165479).
Wilk discloses an implantable prosthesis comprising an implantable body (812, figures 8G-8H) of biocompatible material ([0026]) that is adapted to extend along and approximate the fistula tract (figures 8G-8H), the body including a first and second ends (ends terminating at 816) with a channel (channel formed by shunt 812, figure 8G) extending through the body to allow drainage of the fistula ([0114], passage of fluid), a first anchor (either side formed by 816) located at the first end of the implantable body and adapted to be positioned at the primary opening of the fistula (figure 8G), the first anchor being larger than the implantable body (figure 8G) and a second anchor (other side shunt formed by 816) located at the second end of the implantable body and adapted to be positioned at the secondary opening of the fistula, the second anchor being larger than the implantable body (figure 8G).

Regarding claim 12, Wilk further discloses the body has a tubular configuration (figure 8G).
Regarding claim 14, Wilk further discloses the stent can be adjusted to close/open the passage and the distance between the anchors change (figures 8G-8H).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10-11, 13, and 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilk in view of Glimsdale (US 2009/0099647).
Regarding claim 3, Wilk further discloses the channel extends in a longitudinal direction (figure 8G-8H) but does not disclose the body includes a plurality of lateral channels in communication with and extending in a lateral direction from the longitudinal channel.
Glimsdale discloses implantable devices relatively pertinent to problem posed by Applicant of connecting two sites in the body. Glimsdale teaches using Nitinol wire for the construction of stents that allows the body to include a plurality of lateral channels in communication with and extending in a lateral direction from the longitudinal channel (figure 5, [0063-0064]).
Glimsdale provides the lateral channels in order to allow the device to accommodate variations in length of the path ([0024]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Glimsdale in order to allow the device to accommodate the length of the implantation site.
Regarding claim 10-11, Wilk does not disclose at least one tether extending from each of the first and second anchors.
Glimsdale discloses implantable devices relatively pertinent to problem posed by Applicant of connecting two sites in the body. Glimsdale teaches using Nitinol wire to form a helix formation (figure 5, [0063-0064]) and the anchors and body being formed by the wire which is also a tether to form the body.
Glimsdale provides the nitinol in order to allow the device to accommodate variations in length of the path ([0024]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Glimsdale in order to allow the device to accommodate the length of the implantation site.
Regarding claim 13, Wilk does not disclose the body is formed of a length of material arranged in a helix of spiral configuration

Glimsdale provides the lateral channels in order to allow the device to accommodate variations in length of the path ([0024]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Glimsdale in order to allow the device to accommodate the length of the implantation site.
Regarding claim 15-16, 19, Wilk does not disclose the body includes first and second body portions that are adjustable relative to each another to adjust the length, the first and second body portions are tubular, the first anchor located at a first end of the first body portion and the second anchor located at a second end of the second body portion.
Glimsdale discloses implantable devices relatively pertinent to problem posed by Applicant of connecting two sites in the body. Glimsdale teaches using Nitinol wire to form a tubular portion (figure 5, [0063-0064]), first and second sides of the spacer portion (46, figure 5, [0024]) are adjustable relative to one another to adjust the length (ends of the body 46, figure 5, [0062]), the first anchor is located at the first end of the first body portion (figure 5) and the second anchor is located at the second end of the second body portion (figure 5).
Glimsdale provides the spacer in order to allow the device to accommodate variations in length of the path ([0024]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Glimsdale in order to allow the device to accommodate the length of the implantation site.
Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilk in view of Nelson (US 2010/0249830).
Regarding claims 20-23, Wilks does not teach the body and anchors are adapted to support tissue ingrowth, revascularization, and/or neovascularization and the biocompatible material is biologic and absorbable.

Nelson provides biologic material in order to allow tissue ingrowth ([0050]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Nelson in order to make the implant promote tissue ingrowth.

Allowable Subject Matter
Claims 4-9, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781